Citation Nr: 0101245	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$12,035.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Committee 
on Waivers and Compromises (COWC) at the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran's March 1999 and July 1999 
statements may be construed as a challenge to the validity of 
the amount of overpayment created.  In correspondence dated 
in June 1999 the RO notified the veteran that the evidence of 
record was insufficient to determine the degree of fault; 
however, the RO did not address the veteran's challenge to 
the validity of the debt.  The Court has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c) (2000); see also VAOPGCPREC 6-98.  Therefore, 
additional development is required prior to appellate review.

The Board notes that, in general, waiver determinations which 
do not involve fraud, misrepresentation, or bad faith by a 
claimant shall be waived only when it is shown that recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.963 (2000).  The Board also notes that waiver 
decisions are based upon the evidence of record, which, in 
essence, places the burden of proof upon claimants.  See 
38 C.F.R. § 1.966 (2000).  The Board finds the veteran should 
be notified of his responsibility to submit evidence in 
support of his claim that he did not receive income 
attributed to him and in support of his claim of undue 
financial hardship.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be notified of his 
responsibility to submit evidence in 
support of his claim and asked to provide 
additional information regarding the 
receipt of additional income during the 
period of the overpayment.  All 
information received should be added to 
the claims file.

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment.  This audit 
should reflect, on a month-by-month basis, 
the amounts actually paid to the veteran, 
as well as the amounts properly due.  A 
copy of the written audit should be 
inserted into the claims folder and 
another provided to the veteran and his 
representative.  

3.  The RO should then adjudicate the 
issue of whether the disability pension 
overpayment at issue was properly created.  
A comprehensive explanation of the RO's 
reasons and bases for that decision, 
should be prepared and incorporated into 
the claims folder.  The veteran should be 
allowed the requisite period of time for a 
response.  

4.  Thereafter, if an overpayment is found 
to have been properly created, the veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
disability pension overpayment, including 
a complete financial status report, citing 
all current income, expenses, and assets.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the COWC should review the 
record and reconsider the veteran's 
request for waiver, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (2000).  A formal, written 
record of the COWC's decision, including 
an analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




